Citation Nr: 0637152	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  95-33 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In a February 2006 Board decision and remand, it was 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a skin disorder.  That issue and the issue of entitlement to 
nonservice-connected VA pension were remanded for additional 
evidentiary development.  The claims are now before the Board 
once again.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty was as an 
entomology specialist, and the Board has conceded that this 
would be consistent with exposure to chemicals.  

2.  The evidence is in approximate balance on the question of 
whether the veteran has a skin disorder, currently shown to 
be scattered petechia and brownish red pigmentation 
(hemosiderosis) that is of service origin.  

3.  The veteran is in his mid 50s and has more than a high 
school education.  He last worked as a night manager in the 
late 1980s and tutored at a community college in the early 
1990s.  

4.  The RO has rated the veteran's disabilities as follows: 
panic disorder, evaluated as 30 percent disabling; 
degenerative arthritis of multiple joints, evaluated as 20 
percent disabling; and migraine and cluster headaches, 
evaluated as 10 percent disabling.  Disabilities rated as 
noncompensable include rheumatoid arthritis, neurological 
conditions manifested by loss of consciousness, faintness, 
dizziness, and hot flashes, peptic ulcer, a right shoulder 
lump, loss of hair, bone marrow disorder, a right eye 
disorder, and elevated cholesterol.  The combined rating is 
50 percent.  

5.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.  

6.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.  

7.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.  


CONCLUSIONS OF LAW

1.  Scattered petechia and brownish red pigmentation 
(hemosiderosis) were incurred during service.  38 U.S.C.A. 
§§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria for a permanent and total disability 
evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1521, 5102, 5103, 5103A. 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 and Part 4 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

However, as to the issue of entitlement to service connection 
for a skin disorder, the Board need not consider the question 
of VCAA compliance since there is no detriment to the veteran 
as a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the veteran as to this issue is 
being granted by this decision of the Board.

In the present case, the veteran submitted his new claim for 
a permanent and total disability rating for non-service 
connection pension purposes in September 1994, asserting that 
he was unemployable due to his non-service connected 
disabilities.  In a March 2004 letter, the RO provided the 
veteran notice under 38 U.S.C.A. § 5103.  The veteran was 
informed that he needed to submit evidence that supported his 
claim for pension benefits.  The content of this letter 
indicated that the veteran was to provide records of non-VA 
medical treatment or, with his authorization, VA would obtain 
the records on his behalf; that VA would obtain the VA 
records he identified and a medical examination; and that it 
was his responsibility to submit evidence that supported his 
claim and indicated the best types evidence that veteran 
should submit.  In effect, this letter may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  The RO then re-adjudicated the 
pension claim in September 2005 Supplemental Statement of the 
Case.  Thus, the Board determines that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

To the extent that the letter did not specifically inform the 
veteran that evidence of permanent and total disability due 
to the non-service connection was needed to substantiate the 
claim, both the veteran and his representative asserted that 
the veteran variously diagnosed disabilities precluded him 
from working, evincing actual knowledge of the evidentiary 
requirement.  Moreover, the veteran has been provided a copy 
of the rating decisions, statement of the case, and 
supplemental statements of the case that informed him that a 
permanent and total disability rating for non-service 
connection pensions purposes was not warranted in the absence 
of evidence showing that he is unable to secure or follow 
substantially gainful employment by reason of his non-service 
disabilities.  He then had an opportunity to submit 
additional evidence and argument, which he did.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service connection claim, 38 C.F.R. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonable contemplated by the application.  Dingess/Hartman, 
slip op. at 473.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for pension benefits.  
While he was provided with notice of the type of evidence 
necessary to establish pension benefits, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the nonservice-connected disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  Based on the decision below, 
any question as to the appropriate effective dates to be 
assigned is rendered moot.  

During the course of this appeal, VA has obtained and 
reviewed VA and private medical records.  VA has made 
reasonable efforts to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1), (3).  In addition, the veteran 
underwent examinations for VA purposes, and the reports of 
these examinations are associated with the record.  Thus, VA 
has also made reasonable efforts to have the veteran 
examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, all the VCAA requires is that the duty to notify 
is satisfied, and that the veteran be given the opportunity 
to submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Hence, the applicable duties to notify and assist 
have been substantially met by VA, and there is no areas in 
which further development may be fruitful.






A Skin Disorder

Factual Background

The veteran has long contended that he has suffered from skin 
problems (scaling and scar-like marks on the legs) from 
inservice exposure to chemicals that he used in this service 
work as an engineer entomology expert.  Post service records, 
however, have essentially shown treatment for other 
conditions.  

In the Board's February 2006 remand, it was conceded that 
this military specialty would be consistent with exposure to 
those chemicals in the context of his role of entomology 
specialist.  The Board remanded the claim for a 
contemporaneous examination to determine if a skin 
disorder(s) was present, and, if so, whether it was likely to 
be the result of inservice pesticide chemical exposure.  

The requested examination was conducted by VA in June 2006.  
The examiner reviewed the claims file and interviewed the 
veteran.  A list of chemicals was noted on the report that 
the veteran said that he was exposed to as an exterminator.  
The veteran said that he developed sensitivity to the sun 
around 1980.  He was concerned with the fact that he had 
developed an alopecia of the lower legs from the knees down.  
Skin evaluation showed that he had some scattered petechia 
and 2 areas of very faint brownish red pigmentation, referred 
to as hemosiderosis, which was basically a deposition of iron 
pigment in the very superficial layers of the dermis.  There 
were no acute inflammatory changes of any kind.  The examiner 
stated that the question of 50% or better probability that 
these skin changes were due to inservice chemical exposure in 
the 1970s was difficult or impossible to state.  The examiner 
could not make a connection diagnosing these two related 
events "without resorting to speculation and conjecture."  

In an October 2006 informal written presentation, the 
veteran's accredited representative argued that the 2006 VA 
examination was inadequate in that a complete medical opinion 
was not provided as no rationale as to the etiology of the 
veteran's skin problems was indicated.  It was asserted that 
the failure to render a complete medical opinion left the 
total evidence of record in a state of relative equipoise 
which should be resolved in the veteran's favor.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Note:  The veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
While it is presumed that he was exposed to Agent Orange in 
Vietnam, it is not his primary contention that current skin 
problems resulted from that exposure.  Rather, it is 
contended that his skin problems resulted from exposure to 
chemicals and pesticides as he worked in entomology.  It is 
unnecessary to address the Agent Orange criteria in this case 
as other applicable laws and regulations allowed for a 
favorable determination based on a separate rationale.  

Analysis

In this case, it is the veteran's primary assertion that 
exposure to chemical and pesticides resulted in his current 
skin problems, scattered petechia and brownish red 
pigmentation (hemosiderosis) of the legs.  As noted above, 
the examiner stated that the question of 50% or better 
probability that these skin changes were due to inservice 
chemical exposure in the 1970s was difficult or impossible to 
state.  The examiner could not make a connection diagnosing 
these two related events "without resorting to speculation 
and conjecture."  An argument was provided by the veteran's 
representative that the 2006 VA examination was inadequate in 
that a complete medical opinion was not provided as no 
rationale as to the etiology of the veteran's skin problems 
was indicated.  It was asserted that the failure to render a 
complete medical opinion left the total evidence of record in 
a state of relative equipoise.  The Board agrees.  

In making this decision, all reasonable doubt was resolved in 
the veteran's favor.  As the Court has written:

	A unique standard of proof applies in decisions on 
claims for veterans' benefits. Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 
5107(b)], a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'" This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:


	When, after consideration of all evidence and material 
of record in this case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination in the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails. Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," as in this case, the Board 
must provide a "satisfactory explanation" as to why the 
evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 
270, 273 (1993).

In this case, the Board finds that in light of the inexact 
medical opinion received and as it has already been conceded 
by the Board that the veteran was exposed to chemicals during 
service, the issue of service connection for this claims is 
in relative equipoise.  The claim is, therefore, granted.  

Nonservice-Connected Pension Benefits

Factual Background

When the veteran submitted an application for pension 
benefits in 1992, he claimed that he was unemployable due to 
treatment for drug and alcohol addictions, abrupt losses of 
consciousness, headaches and multiple joint arthritis.  He 
reported that he had been born in 1951 and had completed 
beyond a high school education.  

Post service private treatment records dated from the mid to 
late 1980s reflect that the veteran was treated for his 
alcohol problems.  He was also seen for headaches and for PUD 
on at least one occasions.  In 1990, when hospitalized at VA 
for his substance abuse problems, he underwent testing for 
syncopal episodes, but all tests were negative.  When 
examined by VA in 1991, degenerative joint disease (DJD) of 
the cervical spine, right shoulder, and right elbow was 
noted.  On mental status examination, he was anxious and 
showing mild tremors.  His cognitive functions and 
orientation were fair, but his memory was somewhat impaired.  
He complained of mood irritability, excessive worrying, 
insomnia, dizziness, cold sweats, and a tingling sensation.  
Diagnosis was panic disorder.  Following VA examination in 
1992, the diagnoses included multiple substance abuse, and 
arthritis and headaches of unknown origin.  Treatment records 
dated from 1992 through 1994 show similar complaints.  

VA and private records dated in the mid 1990s reflect that 
the veteran's primary condition requiring treatment was 
multiple joint pain.  It was noted that his polysubstance 
abuse was in remission in 1995.  A private physician opined 
in a 1996 statement that the veteran was unemployable due to 
arthritis in the cervical spine, lower lumbar spine, and 
right shoulder, as well as due to migraine headaches, 
recurrent syncope of unknown etiology, and DJD of multiple 
joints.  

In more recent years, a private record shows that the veteran 
was seen for an injured back in July 2002.  VA records 
include treatment in February 2004 for gastroesophageal 
reflux disease (GERD), possible peptic ulcer disease (PUD), 
and hypertension.  In July 2004, it was noted that his GERD 
symptoms had improved with medication, but he complained of 
back pain.  

In a June 2005 statement, the veteran alluded to the fact 
that he was employed.  He said that he accepted "going no 
where jobs" for a lot less money than he should be paid due 
to his disabilities.  

The veteran was examined by VA in June 2005.  It was noted 
that he had a history of headaches since 1971.  His long 
history of multiple joint pain with X-rays that some 
arthritic changes, was also noted.  This included mild 
degenerative changes in the cervical spine.  The examiner 
noted that the veteran had reported a lump on the right 
shoulder and loss of body hair.  However, she saw no evidence 
in the claims file discussing either condition.  

As to a bone marrow disorder, the only condition found in the 
claims file related to the fact that the veteran's blood was 
elevated hemoglobin and polycythemia vera in 1995.  He 
required phlebotomy once without residual or he had no other 
phlebotomies noted.  There was no recent hemoglobin and 
hematocrit located in the claims file.

Similarly, the claims file did not reflect a history of a 
right eye problem.  The examiner did note that the veteran 
had elevated cholesterol for which he was on medication.  The 
examiner opined that the veteran's treatment in 1989 for PUD 
was the result of his abuse of alcohol at the time.  

When seen by VA in April 2006 for follow-up of hypertension 
and hyperlipidemia, he had no complaints.  He took his 
medications and felt good.  He walked and exercised a little 
less than before.  His past medical history included low back 
pain.  

Criteria

The Board first notes that the veteran's service from 
December 1970 to March 1973 was entirely within the period 
designated by Congress as the Vietnam Era, which is more than 
90 days during a period of war as required in 38 U.S.C.A. 
§ 1521(j)(1).  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The 
Board now proceeds to consider the appropriate evaluation of 
the veteran's disabilities.  

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2006); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West2002 
& Supp.2005); 38 C.F.R. § 3.321(a), Part 4 (2006).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these 


cases are to the combined effect that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests, a determination must then 
be made whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.


Analysis

Based on the available evidence, the veteran has many 
nonservice-connected disabilities, none of which he has been 
treated for in many years.  There are three conditions, 
however, for which he has been assigned compensable 
evaluations.  Specifically, - panic disorder (30 percent), 
arthritis of multiple joints (20 percent), and headaches (10 
percent).  As for his past treatment for substance abuse many 
years ago, this condition, if still existent, is shown by the 
record to be the result of the veteran's own willful 
misconduct.  Neither the veteran nor his representative has 
argued otherwise.  Moreover, elevated cholesterol is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See generally Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Thus, the veteran's treatment for elevated 
cholesterol will also not be considered.  

To warrant a rating in excess of 30 percent for panic 
disorder, it is required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, DC 9411, effective prior to Nov. 7, 1996.  
Or, as the regulations for the evaluation of mental disorders 
were revised, effective November 7, 1996. 61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996), the revised regulations are also 
applicable.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

For a rating in excess of 30 percent for panic disorder under 
the revised rating, occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.  38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996.

Clearly, as the evidence of record does not reflect treatment 
in many years for psychiatric complaints, it cannot be said 
that he meets either criteria for a rating in excess of 30 
percent.  

As for his treatment for multiple joint arthritis, traumatic 
arthritis, confirmed by X-ray, is rated as degenerative 
arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5003 
(2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2006).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2006).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  DC 5237 (2006).  

As no significant limitation of motion is indicated in the 
claims file, the veteran has been assigned a maximum 20 
percent rating for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

The veteran's migraine headaches are evaluated under 38 
C.F.R. § 4.124, DC 8100 (2006).  This diagnostic code 
provides for the assignment of an increased rating of 30 
percent when there are characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  With characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 percent 
rating is warranted, and with less frequent attacks a 
noncompensable rating is assigned.  Clearly, as the veteran 
has not been treated in recent years for this condition, and 
a rating in excess of 10 percent is not warranted.  

Assuming, without conceding, that each of the veteran's 
pensionable disabilities is permanent in accordance with 38 
C.F.R. § 4.17, the disabilities are determined not to be 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In essence, the 
veteran's disabilities consist of panic disorder, arthritis 
of multiple joints, and migraine headaches.  Additional 
nonservice-connected conditions are not considered 
significant as the veteran has not been treated for them in 
many years, or because they are laboratory findings instead 
of a disability.  All of these disabilities, in the judgment 
of the Board, would not render it impossible for an average 
person to be employed.  The average person (or objective) 
test is accordingly not met.  In fact, the evidence reflects 
that the veteran was employed in 2005.  

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of § 4.16(a).  Such is not the 
case here.  No disability has been assigned more than a 30 
percent rating.  Since none of his disabilities has been 
rated as at least 40 percent disabling, the veteran cannot be 
considered permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized pursuant to 38 C.F.R. § 3.321(b)(1).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits, such as age, 
education and occupational background, the Board notes that 
the veteran is approximately 55 years old and has more than a 
high school education.  Moreover, he continues to be 
employed.  

No medical evidence of record indicates that the veteran is 
currently permanently and totally disabled due to the 
conditions discussed above.  The Board observes that the 
evidence of record shows no more than intermittent, routine 
treatment for these disabilities, and that most are 
relatively insignificant.  There is no evidence of record 
that he has been hospitalized for any disability in recent 
years.  The veteran himself has not pointed to any factors 
which would be considered to be exceptional or unusual.  He 
has not presented such an unusual disability picture that it 
can be shown that he is precluded from sustaining gainful 
employment as a result of his disabilities.  Thus, he thus 
has not demonstrated that his current disabilities, not the 
result of his own willful misconduct, render him unemployable 
under 38 C.F.R. § 3.321(b)(1).  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Accordingly, the Board is not persuaded that the veteran's 
pensionable disabilities are so incapacitating as to preclude 
the performance of substantially gainful employment.  The 
preponderance of the evidence is against the claim.  
Therefore, entitlement to permanent and total disability 
rating for pension purposes is not warranted.


ORDER

Entitlement to service connection for a skin disorder is 
granted.  

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


